   8:19-cv-00317-JMG-MDN Doc # 53 Filed: 01/27/21 Page 1 of 2 - Page ID # 876




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 LYNNE D PANTING, Personal
 Representative of the Estate of Ronald B.
 Panting, Deceased;                                                                     8:19CV317

                             Plaintiff,
                                                                             THIRD AMENDED
             vs.                                                         CASE PROGRESSION ORDER

 THE UNITED STATES OF AMERICA,

                             Defendant.


       This matter comes before the Court on the Plaintiff’s Motion to Extend Deadlines (Filing
No. 52). After review of the plaintiff’s motion, the Court finds good cause to grant the requested
extensions. Accordingly,

       IT IS ORDERED that the Plaintiff’s Motion to Extend Deadlines (Filing No. 52) is
granted, and the second amended case progression order is amended as follows:

         1)        The deadlines to identify expert witnesses and to complete expert disclosures1 for
                   all experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                   26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             May 28, 2021
                            For the defendant:                             July 30, 2021

         2)        The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is October 1, 2021. Motions to compel discovery
                   under Rules 33, 34, and 36 must be filed by October 15, 2021.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not be
                   filed without first contacting the chambers of the undersigned magistrate judge to
                   set a conference for discussing the parties’ dispute.

         3)        The status conference scheduled for June 14, 2021, is cancelled. A planning
                   conference to discuss case progression, the pretrial conference and trial dates, and
                   settlement will be held with the undersigned magistrate judge on October 15, 2021,
                   at 10:00 a.m. by telephone. Counsel shall use the conferencing instructions
                   assigned to this case to participate in the conference.




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
8:19-cv-00317-JMG-MDN Doc # 53 Filed: 01/27/21 Page 2 of 2 - Page ID # 877




   4)     The deposition deadline is December 31, 2021.

                  The maximum number of depositions that may be taken by the plaintiff as
                  a group and the defendants as a group is 20.

   5)     The deadline for filing motions to exclude testimony on Daubert and related
          grounds is December 31, 2021.

   6)     The deadline for filing motions to dismiss and motions for summary judgment is
          December 31, 2021.

   7)     The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

   8)     All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge. Such requests will not be considered absent a
          showing of due diligence in the timely progression of this case and the recent
          development of circumstances, unanticipated prior to the filing of the motion,
          which require that additional time be allowed.

   Dated this 27th day of January, 2021.
                                                 BY THE COURT:


                                                 s./Michael D. Nelson
                                                 United States Magistrate Judge
